UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6612


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LASHON MAURICE GAITHER, a/k/a Sld Dft 5:05CR9-10-V, a/k/a
Morie,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge. (5:05-cr-00009-RLV-DCK-10)


Submitted:    November 6, 2009              Decided:   November 23, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lashon Maurice Gaither, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lashon    Maurice   Gaither     appeals    the       district      court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible      error.      Accordingly,        we    affirm    for    the

reasons stated by the district court.           United States v. Gaither,

No.    5:05-cr-00009-RLV-DCK-10         (W.D.N.C.     Feb.        27,    2009);    see

United States v. Hood, 556 F.3d 226, 232-36 (4th Cir. 2009),

cert. denied, __ U.S. __, 2009 WL 2496498 (U.S. Oct. 5, 2009)

(No. 09-5868).       We deny Gaither’s motion to appoint counsel and

dispense    with     oral    argument    because      the        facts   and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                            AFFIRMED




                                        2